                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT WINCHESTER

UNITED STATES OF AMERICA                        )
                                                )        Case No. 4:18-cr-12
v.                                              )
                                                )        Judge Travis R. McDonough
ROBERT ANTHONY TATUM III                        )
                                                )        Magistrate Judge Christopher H. Steger
                                                )


                                             ORDER


       Magistrate Judge Christopher H. Steger filed a report and recommendation

recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea as to

a lesser-included offense of Count One of the ten-count Indictment; (2) accept Defendant’s

guilty plea as to a lesser-included offense of Count One of the ten-count Indictment; (3)

adjudicate Defendant guilty of conspiracy to distribute a mixture and substance containing a

detectable amount of cocaine base, also known as "crack," a Schedule II controlled substance, in

violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 846; and (4) order that Defendant remain

in custody until sentencing in this matter (Doc. 77).

       Neither party filed a timely objection to the report and recommendation. After reviewing

the record, the Court agrees with Magistrate Judge Steger’s report and recommendation.

Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

recommendation (Doc. 77) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

       1. Defendant’s motion to withdraw his not-guilty plea as to a lesser-included offense of

           Count One of the ten-count Indictment is GRANTED;
  2. Defendant’s plea of guilty to a lesser-included offense of Count One of the ten-count

     Indictment is ACCEPTED;

  3. Defendant is hereby ADJUDGED guilty of conspiracy to distribute a mixture and

     substance containing a detectable amount of cocaine base, also known as "crack," a

     Schedule II controlled substance, in violation of 21 U.S.C. §§ 841(a)(1),

     841(b)(1)(C), and 846; and

  4. Defendant SHALL REMAIN in custody until sentencing in this matter, which is

     scheduled to take place on December 14, 2018, at 2:00 p.m. [EASTERN] before the

     undersigned.

SO ORDERED.


                                       /s/Travis R. McDonough
                                       TRAVIS R. MCDONOUGH
                                       UNITED STATES DISTRICT JUDGE




                                         2
